UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1898



ROSE C. POWELL,

                                              Plaintiff - Appellant,

          versus


TONY A. KELLER; JORGE SOSA; JASON COY REID;
TIMOTHY JAMES BREWER; LARRY WATERS; WILLIAM A.
BRAFFORD; GRETCHEN C. F. SHAPPERT; RICHARD L.
VOORHEES; MAGISTRATE JUDGE CARL HORN; GREGORY
A. FOREST; JAYME MILLER; UNITED STATES MARSHAL
SERVICE; CATAWBA COUNTY; CATAWBA COUNTY BOARD
OF COMMISSIONERS; SHERIFF OF CATAWBA COUNTY;
CATAWBA COUNTY SHERIFF'S DEPARTMENT; COLDWELL
BANKER; BOYD HASSELL INDUSTRIAL COMMERCIAL
PROPERTIES;   ELVALORIE    MATTHEWS;   RICHARD
MCDONNELL; MARK T. CALLOWAY; NEWTON POLICE
DEPARTMENT; CONOVER POLICE DEPARTMENT,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:03-cv-00160)


Submitted:   November 15, 2006            Decided:November 17, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rose C. Powell, Appellant Pro Se.  James Redfern Morgan, Jr.,
WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC, Winston-Salem, North
Carolina; Elizabeth Ann Martineau, HEDRICK, EATMAN, GARDNER &
KINCHELOE, Charlotte, North Carolina; Scott Douglas MacLatchie,
WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC, Charlotte, North Carolina;
Jennifer Ann Youngs, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina; William Anthony Navarro, WISHART,
NORRIS, HENNINGER & PITTMAN, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Rose C. Powell appeals the district court’s order denying

relief on her motion for a hearing, her civil rights complaint, and

her motion for appointment of counsel. We have reviewed the record

and find no reversible error. According, we affirm for the reasons

stated by the district court.   See Powell v. Keller, No. 5:03-CV-

00160-5-MU (W.D.N.C. Aug. 1, 2006).     We deny Powell’s motions for

judicial notice and to dismiss defendant-appellee’s motion for

summary judgment and informal briefs.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                                - 3 -